ORDER
PER CURIAM.
Donald Queen (Defendant) appeals from the judgment on his convictions by a jury of one count of first-degree burglary, Section 569.160, RSMo 2000; one count of attempted arson in the first degree, Section 564.011, RSMo 2000; three counts of attempted assault in the first degree, Section 565.050, RSMo 2000; and one count of tampering in the first degree, Section 569.080.1(2), RSMo 2000. Defendant was sentenced to consecutive sentences of ten years on the first-degree burglary conviction, five years on the attempted first-degree arson conviction, ten years for each of the three attempted first-degree assault convictions, and five years on the first-degree tampering conviction. Defendant contends the trial court erred in overruling his motion for judgment of acquittal at the close of the evidence on the first-degree burglary, attempted first-degree arson, and attempted first-degree assault counts because the State failed to prove beyond a reasonable doubt that Defendant entered the victims’ garage and set a fire. Defendant also contends the trial court erred in permitting the State to adduce evidence that Defendant offered a deputy money in exchange for his release because it was prejudicial evidence of an uncharged crime.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).